IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-60605
                          Summary Calendar


JOSE DANIEL GARAY,

                                            Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                            Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A70-693-867
                        --------------------

                          August 24, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jose Daniel Garay petitions this court to review an order of

the Board of Immigration Appeals (“BIA”) dismissing his appeal

seeking reversal of an order of deportation denying his

applications for political asylum and withholding of deportation.

We have reviewed the record and the briefs and determine that the

BIA’s denials of Garay’s applications for asylum and withholding

of deportation are supported by substantial evidence.     Faddoul v.

INS, 37 F.3d 185, 188 (5th Cir. 1994).

     The petition for review is DENIED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.